                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )             No. 2:09-CR-031
                                                   )
 JASON WARE                                        )

                              MEMORANDUM AND ORDER

          Now before the Court are the defendant’s pro se motions for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [docs. 1529, 1544] and their supplements [docs.

 1545, 1547, 1554, 1555, 1557, 1559, 1562, 1572]. The United States has responded in

 opposition to the motions. [Docs. 1543, 1566, 1570]. The defendant has not submitted a

 reply within the time allowed by this court’s Local Rules.

          The matter is now ripe for the Court’s consideration. For the reasons stated below,

 the defendant’s motions will be denied.

                                   I.     BACKGROUND

          In September 2011, this Court sentenced the defendant, to a 262-month term of

 imprisonment for conspiring to distribute and possess with the intent to distribute cocaine

 base. In November 2019, the Court reduced the defendant’s prison sentence to 188 months

 pursuant to the First Step Act of 2018 and the Fair Sentencing Act of 2010. The defendant

 is presently housed at FCI Forrest City Medium with a scheduled release date of November

 27, 2022. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited August 3,

 2020).




Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 1 of 8 PageID #:
                                   6268
        As noted, the defendant moves for immediate compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act. In support, he cites his

 purported borderline diabetes, chest pain, high blood pressure, and the current COVID-19

 pandemic.

                                   II.    DISCUSSION

      Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,

as amended by the First Step Act of 2018, provides in relevant part:

      [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
      upon motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation or
      supervised release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction ... and
          that such a reduction is consistent with applicable policy statements issued
          by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

 could only be brought by the BOP Director, not a defendant.               See 18 U.S.C. §

 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

 to file a motion for compassionate release after first asking the BOP to file such a motion

 on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

 this change, the statute still applies the same requirements to a defendant’s motion for

 compassionate release as previously applied to motions by the BOP Director. See, e.g.,

                                             2

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 2 of 8 PageID #:
                                   6269
 United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

      The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

 LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may

 move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

 provide guidance on the “extraordinary and compelling reasons” that may warrant a

 sentence reduction. Id. at *2 (citations omitted). Moreover, the Court has no reason to

 believe that the identity of the movant (either the defendant or the BOP) should have any

 impact on the factors the Court should consider. See id. (concluding likewise).

       As provided in § 1B1.13, consistent with the statutory directive in §

 3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

 Court must address whether “[e]xtraordinary and compelling reasons warrant the

 reduction” and whether the reduction is otherwise “consistent with this policy statement.”

 U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

 danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

 3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

 “to the extent they are applicable.” U.S.S.G. § 1B1.13.

    A. Exhaustion

       In this case, “[b]ased on its consultation with the Bureau of Prisons, the United

 States now waives enforcement of the exhaustion provision, thereby allowing this Court to

                                            3

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 3 of 8 PageID #:
                                   6270
 consider the substance of Ware’s motions, although Ware has not proven that he satisfied

 that requirement.” [Doc. 1566, p. 2]. The Court thus has authority under § 3582(c)(1)(A)

 to address the instant motion. See Alam, 960 F.3d at 833.

    B. Merits

              1. Extraordinary and Compelling Reasons

       The Application Notes to guideline 1B1.13 provide, in material part:

       1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
          compelling reasons exist under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

       (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis
                 of life expectancy (i.e., a probability of death within a specific time
                 period) is not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

       (ii)      The defendant is—

                (I)     suffering from a serious physical or medical condition,

                (II)    suffering from a serious functional or cognitive impairment, or

                (III)   experiencing deteriorating physical or mental health because of
                        the aging process,

       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is
       not expected to recover.

 U.S.S.G. § 1B1.13 cmt. n.1(A).

      In support of his request for compassionate release, the defendant has submitted

 copies of prescription labels to support his diagnosis of high blood pressure. [Doc. 1544,

 ex. 1; doc. 1562]. Additionally, the United States has submitted nine pages of BOP medical
                                                4

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 4 of 8 PageID #:
                                   6271
 records. [Doc. 1570]. In light of those records, the United States concedes that “[t]his

 Court could thus find that Ware’s obesity constitutes an ‘extraordinary and compelling

 reason’” for compassionate release, when considered in tandem with his high blood

 pressure and the COVID-19 pandemic. [Doc. 1566, p.12].

      Due to the United States’ concession, the Court will presume (without deciding)

 solely for the purpose of the instant motions that the defendant has demonstrated an

 extraordinary and compelling reason under U.S.S.G. § 1B1.13. The Court will proceed to

 the remaining required steps of its compassionate release analysis, that being consideration

 of the relevant factors found in 18 U.S.C. §§ 3142(g) and 3553(a).

           2. Danger to Any Other Person or to the Community

        Guideline 1B1.13 provides that compassionate release is only appropriate where

 “the defendant is not a danger to the safety of any other person or to the community, as

 provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the

 factors the Court must consider in determining whether a defendant should be detained

 pending trial. Specifically, § 3142(g) provides:

        (g) Factors to be considered.—The judicial officer shall, in determining
        whether there are conditions of release that will reasonably assure the
        appearance of the person as required and the safety of any other person and
        the community, take into account the available information concerning—

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal
            crime of terrorism, or involves a minor victim or a controlled substance,
            firearm, explosive, or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—

                                             5

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 5 of 8 PageID #:
                                   6272
              (A) the person’s character, physical and mental condition, family ties,
                  employment, financial resources, length of residence in the
                  community, community ties, past conduct, history relating to drug
                  or alcohol abuse, criminal history, and record concerning
                  appearance at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person was
                  on probation, on parole, or on other release pending trial,
                  sentencing, appeal, or completion of sentence for an offense under
                  Federal, State, or local law; and

        (4) the nature and seriousness of the danger to any person or the community
        that would be posed by the person’s release.

 18 U.S.C. § 3142(g).

        The Court has considered the above-listed factors and has refamiliarized itself with

 the defendant’s PSR. Having done so, the Court is unable to find that the defendant would

 not pose a danger to the safety of another person or the community if released. For that

 reason, his motion must be denied.

        In the instant conspiracy, the defendant was admittedly responsible for distributing

 a substantial amount of cocaine base (at least 1.5 to 4.5 kilograms). [PSR, ¶ 24]. He also

 conspired with certain codefendants “in committing multiple home invasions” of other

 drug dealers. [Id., ¶ 34]. There, “the defendant and his co-conspirators dressed as police

 officers, raided their homes and stole all of the drugs or cash available.” [Id.].

        The defendant’s criminal history began at age 13. [Id., ¶ 53]. By age 14, there were

 at least seven convictions pertaining to controlled substances. [Id., ¶¶ 55-60, 65]. There

 are numerous drug charges and convictions as an adult. [Id., ¶¶ 71, 74, 75, 89]. At age 20

 he was convicted of battery. [Id., ¶ 69]. At age 24, he was convicted of battery and two

 counts of aggravated assault for striking a woman in the head with a gun, shooting at a
                                              6

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 6 of 8 PageID #:
                                   6273
 victim, and hitting a woman with his hands and fists. [Id., ¶ 72]. On four other occasions,

 the defendant has been charged with violent or firearms-related offenses. [Id., ¶¶ 85-86,

 88, 90]. There have been multiple violations of probation. [Id., ¶¶ 67-68, 74-75, 79]. There

 were 16 countable criminal history points in this case and the defendant was sentenced as

 a career offender. [Id., ¶ 80]. The defendant first used controlled substances at age ten and

 continued to use them until the date of his arrest in this case. [Id., ¶ 97].

        Two recurring themes are apparent—substance abuse and violence. When the Court

 granted the defendant’s First Step Act motion on November 27, 2019, it did so despite the

 defendant’s July 2018 BOP disciplinary sanction for use of drugs or alcohol. [Doc. 1497,

 p. 8]. In reviewing the file of the instant motion, the Court was most disappointed to learn

 that the defendant’s updated BOP SENTRY report lists an additional disciplinary sanction,

 for fighting with another person in November 2019. The defendant now claims that he was

 merely restraining the other person in self-defense [doc. 1545, p. 2], but the punishment

 received (including the loss of 27 days of good time credit and one month of commissary

 privileges) leads the Court to conclude that the defendant’s culpability was more than he

 now admits.

        In this case the defendant was sentenced for a crime involving drugs and violence.

 His background features those same issues. The BOP disciplinary record from the last two

 years indicates that those problems have not been fully resolved. The Court accordingly

 cannot find that the defendant would not pose a danger to the safety of another person or the

 community if released at this time. His motions must therefore be denied.



                                               7

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 7 of 8 PageID #:
                                   6274
           3. Section 3553(a) Factors

      The facts underlying a review of the 18 U.S.C. 3553(a) factors in this case are

 essentially the same as those considered in the preceding section of this memorandum. The

 requested sentence reduction in this case would not reflect the seriousness of the offense of

 conviction, would not promote respect for the law or afford adequate deterrence, and would

 not adequately protect the public from future crimes. See 18 U.S.C. § 3553(a)(2). For these

 additional reasons, the defendant’s motions must be denied.

                                   III. CONCLUSION

        As provided herein, the defendant’s motions to reduce sentence pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i) [docs. 1529, 1544] are DENIED.

             IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             8

Case 2:09-cr-00031-RLJ-MCLC Document 1575 Filed 08/06/20 Page 8 of 8 PageID #:
                                   6275
